Judgment, Supreme Court, Bronx County (Alan J. Saks, J.), entered October 17, 1985, which, inter alia, ordered plaintiff to make annual maintenance payments of $9,999.96 in equal monthly installments of $833.33 for 48 months, unanimously modified, on the law and on the facts, to direct plaintiff to pay the outstanding bill for the storage of the parties’ furniture within 30 days after service of a copy of this court’s order with notice of entry thereof, and, except as thus modified, affirmed, without costs or disbursements.
We agree with Trial Term’s determination with respect to the dismissal of the complaint and the award of maintenance to defendant, as well as counsel fees and the costs and disbursements of the action. We cannot, however, discern the justification for denying defendant’s application that plaintiff be directed to pay the parties’ furniture storage bills. Admittedly, defendant, at plaintiff’s request, had moved herself and the parties’ children to Hawaii, where plaintiff had accepted a *480new position. While plaintiff was ostensibly embarking on a new career, the parties’ furniture and furnishings from their European home were placed in storage in both their names. Unfortunately, plaintiff’s new employment was terminated after only 10 months. Despite plaintiff’s assertions to the contrary, the charges for such storage have not been paid since 1983. Defendant, currently enrolled in a four-year university nursing program, is unable to make the payments. Plaintiff is. In such circumstances, we modify the judgment to direct that plaintiff pay the storage charges.
We have considered the other issues raised and find that they are without merit. Concur—Kupferman, J. P., Sullivan, Rosenberger, Ellerin and Wallach, JJ.